Case 1:09-cr-00466-BMC-RLM Document 634-1 Filed 07/05/19 Page 1 of 5 PageID #: 11720




                              Exhibit A
Case 1:09-cr-00466-BMC-RLM Document 634-1 Filed 07/05/19 Page 2 of 5 PageID #: 11721



    SLR:LDM:BGK
    F.#2009R01065 I OCDETF#: NY-NYE-0616

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

     UNITED STATES OF AMERICA
                                                                              ORDER OF FORFEITURE
              - against -
                                                                              09-CR-466 (S-4) (BMC)
     JOAQUIN ARCHIVALDO GUZMAN LOERA,
        also known as "El Chapo," "El Rapido,"
        "Chapo Guzman," "Shorty," "El Senor,"
        "El Jefe," "Nana," "Apa," "Papa," "Inge,"
        and "El Viejo,"

                               Defendant.
     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                      WHEREAS, on or about February 12, 2019, JOAQUIN ARCHIVALDO

   GUZMAN LOERA, also known as "El Chapo," "El Rapido," "Chapo Guzman," "Shorty,"

   "El Senor " "El Jefe " "Nana " "Apa " "Papa " "Inge " and "El Vieio" (the "defendant") was
                '             '          '          '          '          '        :.J                '


   convicted after a jury trial of Counts One through Ten of the above-captioned Superseding

   Indictment, charging violations of21 U.S.C. §§ 848(c), 846, 959 and 963 , and 18 U.S.C.

    § 1956(h);

                      WHEREAS, the Court has determined that, pursuant to 21 U.S.C. §§ 853(a)

   and 970, the defendant must forfeit the amount of $12,666,191 ,704.00 (the "Drugs Forfeiture

   Money Judgment"), as: (a) any property constituting, or derived from, any proceeds obtained

    directly or indirectly as the result of the defendant' s violations of 21 U.S.C. §§ 848(c), 846,

    959 and 963 ; and (b) any property used, or intended to be used, in any manner or part, to

    commit, or to facilitate the commission of such offenses; ( c) any interest in, claims against,
Case 1:09-cr-00466-BMC-RLM Document 634-1 Filed 07/05/19 Page 3 of 5 PageID #: 11722




    and property or contractual rights affording a source of control over, the continuing criminal

    enterprise; and/or (d) substitute assets, pursuant to 21 U.S.C. § 853(p); and

                  WHEREAS, the Court has determined that, pursuant to 18 U.S.C. § 982(a)(l),

    the defendant must forfeit the amount of $12,666,191 ,704.00 (the "Money Laundering

    Forfeiture Money Judgment") as any property, real or personal, involved in such offense, or

    any property traceable to such property, and/or as substitute assets, pursuant to 21 U.S.C.

    § 853(p) as incorporated by§ 982(b)(l).

                  NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

    DECREED as follows:

                  1.      The defendant shall forfeit to the United States the sum of

    $12,666,191 ,704.00, pursuant to 21 U.S.C. §§ 853(a), 853(p) and 970, and the sum of

    $12,666,191,704.00, pursuant to 18 U.S.C. §§ 982(a)(l) and 982(b)(l), and 21 U.S.C.

    § 853(p). The Drugs Forfeiture Money Judgment and the Money Laundering Forfeiture

    Money Judgment (collectively, the "Forfeiture Money Judgments") are concurrent.

                  2.      All payments made by the defendant toward the Forfeiture Money

    Judgments shall be made by a money order, or a certified or official bank check, payable to

    the "U.S. Marshals Service," with the criminal docket number noted on the face of the check.

    The defendant shall cause said check(s) to be delivered by overnight mail to Assistant United

    States Attorney Brendan G. King, United States Attorney's Office, Eastern District of New

    York, 271-A Cadman Plaza East, Brooklyn, New York 11201.          The Forfeiture Money

    Judgments shall be due at the defendant' s sentencing (the "Due Date").




    United States v. Joaquin Archivaldo Guzman Loera, 09-CR-466 (S-4) (BMC)
    Order of Forfeiture                                                                     Page 2
Case 1:09-cr-00466-BMC-RLM Document 634-1 Filed 07/05/19 Page 4 of 5 PageID #: 11723




                   3.     If the full amount of the Forfeiture Money Judgments are not received

    as provided above, the defendant shall forfeit any other property of his up to the value of the

    outstanding balance, pursuant to 21 U.S.C. § 853(p).

                   4.     Upon entry of this Order of Forfeiture ("Order"), the United States

   Attorney General or his designee is authorized to conduct any proper discovery in accordance

   with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title to the monies

   paid by the defendant to satisfy the Forfeiture Money Judgments following the Court's entry

   of the judgment of conviction.

                   5.     The entry and payment of the Forfeiture Money Judgments are not be

    considered a payment of a fine, penalty, restitution loss amount, or a payment of any income

    taxes that may be due, and shall survive bankruptcy.

                   6.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

   become final as to the defendant at the time of sentencing and shall be made part of the

   defendant's sentence and included in the judgment. This Order shall become the Final Order

   of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time the monies and/or

   properties forfeited herein shall be forfeited to the United States for disposition in accordance

   with the law.

                   7.     This Order shall be binding upon the defendant and the successors,

    administrators, heirs, assigns and transferees of the defendant, and shall survive the

    bankruptcy of any of them.

                   8.     This Order shall be final and binding only upon the Court' s "so

    ordering" of the Order.

    United States v. Joaquin Archivaldo Guzman Loera, 09-CR-466 (S-4) (BMC)
    Order of Forfeiture                                                                       Page 3
Case 1:09-cr-00466-BMC-RLM Document 634-1 Filed 07/05/19 Page 5 of 5 PageID #: 11724




                  9.      The Court shall retain jurisdiction over this action to enforce

    compliance with the terms of this Order, and to amend it as necessary, pursuant to Fed. R.

    Crim. P. 32.2(e).

                  10.     The Clerk of the Court is directed to send, by interoffice mail, five (5)

    certified copies of this executed Order to the United States Attorney's Office, Eastern District

    of New York, Attn: William K. Helwagen, FSA Senior Law Clerk, 271-A Cadman Plaza

    East, 7th Floor Brooklyn, New York 11201.

    Dated:    Brooklyn, New York
             - - - - - - -' 2019

                                                        SO ORDERED:



                                                       HONORABLE BRIAN M. COGAN
                                                       UNITED STATES DISTRICT JUDGE
                                                       EASTERN DISTRICT OF NEW YORK




    United States v. Joaquin Archivaldo Guzman Loera, 09-CR-466 (S-4) (BMC)
    Order of Forfeiture                                                                      Page 4
